DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on June 16, 2022.


Reason for Allowance

Claims 1-3, 7-8, 12, and 16-18 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 7-8, 12, and 16-18 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on March 16, 2022 and Applicant’s amendment and arguments submitted on June 16, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2019/0291037 A1 of ARTHUR et al, discloses an air filter should be replaced. The embodiments utilize sensors and analytics to determine if and when replacement is of the air filter is desired. A network connection may be used to communicate an indication of filter which should be replaced. The indication may be provided to a user via an application running on a mobile device that receives the indication via the network. Information may be transferred based on a network connection such as a Bluetooth Low Energy (BLE) connection direction between a sensor and analytics device associated with the filter, a Wi-Fi connection, ZigBee, or Zwave for example. An RFID based connection or other connection may be used to transfer information in further embodiments. The application may enable ordering of a replacement filter either automatically or responsive to a user selectable option provided on the mobile device by the application. The application may also provide for reading a bar code, QR code, or other information from a filter and use such information to control use of the sensor on only specified filters. The information may also be used to configure the sensors and/or application for an allowed pressure drop or airflow measurement parameter for a corresponding filter.

U.S. Publication No. 2019/0262756 A1 of ARTHUR et al, discloses a sensor and/or integrated sensor unit may not be physically mounted on (e.g. attached to) an air filter but rather will be resident within the powered air-handling system. In such embodiments, such a sensor or sensor unit may be located at any suitable position within an air-handling system, e.g. on or within an air-return duct or plenum or an air-delivery duct or plenum of the system, on or within a blower cabinet of the system, and so on. Any such sensor or sensors may be positioned downstream from the air filter (i.e. on the “clean” side of the system), or upstream from the air filter, as desired. In some embodiments, a single sensor or integrated sensor unit may be used (e.g. on the downstream/clean side of the system), e.g. to provide an absolute pressure indication as discussed elsewhere herein. In other embodiments, two or more sensors or integrated sensor units may be used, e.g. one positioned upstream and one positioned downstream of the air filter, so that a differential pressure indication may be obtained. In specific embodiments, any such sensor or sensors may be installed in an air-handling system so that when an air filter is inserted into a designated receptacle of the air-handling system, the sensor(s) will be in a desired position (e.g. in close proximity, e.g. within a 10, 5, 2, or 1 cm) relative to the filter media of the air filter. Any such sensor may be installed in the air-handling system in any suitable manner. For example, a sensor may be bolted, screwed, or adhesively attached to a surface of a duct, plenum, panel, or cabinet of the system, or may be e.g. inserted into a fixture or holder provided for the specific purpose of holding the sensor.

U.S. Patent No. 10,363,509 B2 to ARTHUR et al, an air filter includes filter media, a sensor, and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data. The data may be received by a device with a display to use the information to present an indication of the filter media condition to a user.

U.S. Patent No. 10,646,809 B2 to ARTHUR et al, an air filter comprising: filter media; a sensor directly attached to a downstream side of the filter media; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						July 02, 2022           Primary Examiner, Art Unit 2685